Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 11, 2021

The Court of Appeals hereby passes the following order:

A21A0658. TCHOUTE v. MILLER AS ADMINISTRATOR/EXECUTOR OF
    THE ESTATE OF CRYSTAL M. ALLEN.

      The appeal of the above-referenced case was docketed on November 19, 2020,
and the appellant was notified that his enumerations of error and brief were due
within 20 days of docketing (i.e., by December 10, 2020). As of March 11, 2021,
appellant has failed to file his enumerations of error and brief and has not moved for
an extension of time in which to file. Accordingly, pursuant to Court of Appeals
Rules 7 and 23 (a), this appeal is hereby DISMISSED. See Britton v. Fed. Nat’l
Mortg. Ass’n, 307 Ga. App. 581, 582 (1) (705 SE2d 682) (2011).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/11/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.